United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Berkeley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-412
Issued: July 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2011 appellant filed a timely appeal from a November 30, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) reducing his compensation
benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly determined that the selected position of
identification clerk represented appellant’s wage-earning capacity.
On appeal, appellant asserts that he remains totally disabled for work due to the accepted
injuries.
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence accompanying his request for appeal. The Board may not consider evidence
for the first time on appeal that was not before OWCP at the time it issued the final decision in the case. 20 C.F.R.
§ 501.2(c).

FACTUAL HISTORY
OWCP accepted that on August 9, 1993 appellant, then a 36-year-old letter carrier,
sustained lumbar and right arm injuries when stairs collapsed under him while he was delivering
mail. It also accepted that on January 23, 1995 he sustained an aggravation of lumbar disc
disease while fleeing a dog attack.3 OWCP authorized L4-5 and L5-S1 microdiscectomies
performed on June 6, 1995 and bilateral L4-5 and L5-S1 laminectomies with foraminotomy and
disc excisions performed on July 13, 1997. It later accepted that appellant sustained a herniated
cervical disc and an aggravation of lumbar disc disease on December 14, 1999 when his chair
collapsed and he fell to the floor.4 Appellant stopped work on December 14, 1999 and did not
return.
He received wage-loss compensation for total disability beginning on
December 14, 1999.
Dr. Dilbagh Singh Chattha, an attending neurologist, submitted periodic reports from
September 2000 to November 3, 2005 diagnosing cervical and lumbar radiculitis and
post-traumatic head syndrome.
Dr. A.K. Bhattacharyya, an attending Board-certified
neurologist, submitted reports from September 2007 to August 2010 finding appellant totally
disabled for work due to cervical and lumbar radiculopathy and bilateral knee pain.
On June 21, 2010 OWCP obtained a second opinion from Dr. Thomas J. Mampalam, a
Board-certified orthopedic surgeon. After examining appellant and reviewing the medical record
and a statement of accepted facts, Dr. Mampalam found that appellant was totally and
permanently disabled for work due to cervical and lumbar disc protrusions. In a July 19, 2010
letter, the employing establishment’s inspector general’s office requested that he review
investigative surveillance videos obtained from September 21, 2009 through April 24, 2010,
showing appellant pulling 90 pounds of recyclables, removing and replacing the tires on his car,
pushing a full-sized sedan with two adults in the car and cutting tree branches. The employing
establishment asked Dr. Mampalam if the video changed his opinion. In a June 19, 2010
supplemental report, Dr. Mampalam stated that appellant’s subjective complaints were not
consistent with the activities depicted in the surveillance recordings. He opined that appellant
could return to work with restrictions against heavy lifting and repeated bending and stooping to
prevent further injury.
In an August 18, 2010 letter, the employing establishment’s inspection service asked
Dr. Bhattacharyya to review the investigative surveillance footage. Dr. Bhattacharyya responded
by August 18, 2010 letter, stating that appellant could return to work with prophylactic
modifications or limitations.
On September 27, 2010 OWCP referred appellant for vocational rehabilitation services as
Dr. Bhattacharya opined that he was no longer totally disabled for work. A vocational
rehabilitation counselor met with appellant on September 30, 2010.

3

OWCP accepted the January 23, 1995 injury claim under File No. xxxxxx451.

4

OWCP accepted the December 14, 1999 injuries under File No. xxxxxx861. In an October 27, 2000 report,
Dr. Desmond Erasmus, a Board-certified neurosurgeon and second opinion physician, opined that the December 14,
1999 incident caused a C6-7 disc protrusion with ventral compression of the thecal sac.

2

On October 18, 2010 appellant underwent a functional capacity evaluation demonstrating
his ability to work eight hours a day at the sedentary demand level. He participated in an
October 25, 2010 vocational evaluation. The examiner noted that appellant had completed a
bachelor’s degree in his native country, but had limited English and numeracy skills and his
speech was difficult to understand.
In a November 16, 2010 work capacity evaluation (Form OWCP 5(c)), Dr. Bhattacharyya
found appellant able to work eight hours a day with restrictions. He limited reaching above the
shoulder, squatting and kneeling to two hours, lifting, pushing and pulling to 25 pounds and
directed a 5-minute break after each 15 minutes of walking. Dr. Bhattacharyya advised that
appellant could sit, reach and drive for up to eight hours but that he could not climb. He noted
that appellant had reached maximum medical improvement.
In a November 19, 2010 report, the counselor noted appellant’s interest in the security
field. A December 7, 2010 labor market survey showed that 10 employers within appellant’s
commuting area had open identification clerk positions with starting wages of $11.00 or $12.00
an hour. A December 15, 2010 labor market survey showed 10 employers within his commuting
area with surveillance monitor job openings.
On December 22, 2010 OWCP approved a training program with vocational goals of
Identification Clerk (U.S. Department of Labor’s Dictionary of Occupational Titles #205.362022) and Surveillance System Monitor (#379.367-010). Both positions were at the sedentary
physical demand level and required specific vocational preparation between 30 and 90 days,
commensurate with appellant’s education and aptitudes. Appellant signed the plan on
December 29, 2010. The counselor scheduled him to attend a security guard training class on
January 3, 2011 that would provide him with a mandatory basic credential.
On December 30, 2010 appellant advised OWCP that he had to travel to his native
country to attend to an ill relative and would return by February 3, 2011. The vocational
rehabilitation counselor rescheduled the security guard training after appellant’s scheduled
return. Appellant’s return was delayed until March 3, 2011 as he missed his flight.
On March 3, 2011 OWCP obtained salary information from the employing establishment
showing that the pay rate for appellant’s date-of-injury position as of December 14, 1999 was
$383.34 a week, with a current pay rate of $1,067.89.
By decision dated March 8, 2011, OWCP adjusted appellant’s compensation under 5
U.S.C. §§ 8104 and 8113(b) based on his failure to cooperate with vocational rehabilitation
without good cause. It found that he failed to return messages from the vocational rehabilitation
counselor or attend scheduled training. OWCP reduced appellant’s compensation to reflect his
prospective wages of $440.00 as an identification clerk. It reinstated total disability
compensation effective April 5, 2011 after he submitted March 21 and April 5, 2011 letters
stating that he would cooperate fully with vocational rehabilitation. From April 12 to August 11,
2011, the vocational rehabilitation counselor forwarded appellant 77 job contacts for
identification clerk positions located in his commuting area. Appellant applied for several
positions but was not hired.

3

By notice dated October 28, 2011, OWCP advised appellant that it proposed to reduce his
compensation under 5 U.S.C. §§ 8106 and 8115 based on his projected earnings of $440.00 a
week in the selected position of identification clerk. It afforded him 30 days to submit evidence
or argument against the proposed reduction of compensation.
In a November 16, 2011 letter, appellant asserted that he remained totally disabled for
work due to the accepted injuries.
By decision dated November 30, 2011, OWCP reduced appellant’s compensation under 5
U.S.C. §§ 8106 and 8115 based on his projected earnings of $440.00 a week in the selected
position of identification clerk. It noted that Dr. Bhattacharya found appellant able to perform
full time limited duty as of November 16, 2010, commensurate with the physical demands of the
identification clerk position.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.5 Under section 8115(a), wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her
wage-earning capacity. If the actual earnings do not fairly and reasonably represent his or her
wage-earning capacity or if the employee has no actual earnings, his or her wage-earning
capacity is determined with due regards to the nature of the injury, the degree of physical
impairment, his or her usual employment, age, qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect
wage-earning capacity in his or her disabled condition.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick,7 will result in the percentage of the employee’s loss of
wage-earning capacity.8

5

David W. Green, 43 ECAB 883 (1992).

6

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

7

5 ECAB 376 (1953).

8

Francisco Bermudez, 51 ECAB 506 (2000); James A. Birt, 51 ECAB 291 (2000).

4

ANALYSIS
OWCP accepted that appellant sustained a herniated cervical disc and multiple herniated
lumbar discs in 1993, 1995 and 1999 occupational incidents. He stopped work on December 14,
1999 and did not return. Dr. Chattha, an attending neurologist and Dr. Bhattacharyya, an
attending Board-certified neurologist, found appellant totally disabled for work from
September 2000 to August 2010.
Dr. Mampalam, a Board-certified orthopedic surgeon and second opinion physician,
opined on June 19, 2010 that appellant could perform full-time light duty. Dr. Bhattacharya, an
attending Board-certified neurologist, stated in an August 18, 2010 letter that appellant could
perform full-time limited duty.
As the medical evidence indicated that appellant could perform light duty, OWCP
referred him for vocational rehabilitation on September 27, 2010. Appellant completed a
functional capacity evaluation and vocational assessment. Dr. Bhattacharyya provided work
limitations on November 16, 2010, finding appellant able to work eight hours a day with lifting
limited to 25 pounds, reaching above the shoulder, squatting and kneeling restricted to two hours
and a 5-minute break after each 15 minutes of walking. A vocational rehabilitation counselor
identified the position of identification clerk as within appellant’s physical limitations and
vocational aptitudes. The identification clerk position was classified as light, with frequent
lifting up to 10 pounds. These physical requirements are within the restrictions set forth by
Dr. Bhattacharyya. The vocational rehabilitation counselor then determined the prevailing wage
rate of these positions and their reasonable availability in the open labor market. Based on these
calculations, OWCP issued a November 29, 2011 decision reducing appellant’s compensation
based on his ability to earn $440.00 a week as an identification clerk.
The Board finds that OWCP considered the proper factors, such as availability of
identification clerk positions and appellant’s physical limitations, in determining that the job
represented his wage-earning capacity. OWCP properly considered the medical evidence,
including the functional capacity evaluation and Dr. Bhattacharya’s reports, in determining that
the identification clerk position was medically suitable work. Also, it followed the established
procedures under the Shadrick decision in calculating appellant’s employment-related loss of
wage-earning capacity. Appellant does not contest OWCP’s calculations.
Appellant did not submit probative medical evidence indicating that he was not capable
of working eight hours a day. The Board finds that OWCP properly found that he was medically
and vocationally capable of working eight hours day as an identification clerk. Thus, OWCP’s
November 29, 2011 decision reducing appellant’s compensation based on his ability to earn
wages in the selected position of cashier is proper under the law and facts of this case.9
On appeal, appellant asserts that he remains totally disabled for work due to the accepted
injuries. However, as stated above, Dr. Mampalam and Dr. Bhattacharyya both found appellant
able to perform full-time limited duty as of August 18, 2010.
9

E.T., Docket No. 10-559 (issued March 28, 2011).

5

Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly determined that the selected position of
identification clerk represented appellant’s wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 30, 2011 is affirmed.
Issued: July 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

